288 F.3d 1263
UNITED STATES of America, Plaintiff-Appellee,v.Gregory Hollis DAVIS, Defendant-Appellant.
No. 01-14067 Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
April 19, 2002.

William K. Abell, Montgomery, AL, for Defendant-Appellant.
Stephen P. Feaga, Montgomery, AL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Middle District of Alabama (No. 00-00070-CR-E-1); Myron H. Thompson, Judge.
Before ANDERSON, Chief Judge, and DUBINA and HULL, Circuit Judges.
PER CURIAM:


1
Defendant Gregory Hollis Davis appeals his conviction and sentence for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and using and carrying a firearm during a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). On appeal, Davis argues that the district court erred in denying his motion to suppress evidence seized from his vehicle following his detention at a roadblock. It is undisputed that the roadblock was initiated and designed to aid an inter-governmental drug enforcement task force in the execution of the comprehensive operations plan to arrest six other individuals indicted on charges of manufacturing and distributing methamphetamine. Davis contends that his detention and arrest constituted an illegal seizure in violation of his Fourth and Fourteenth Amendment rights. After review, we affirm based on the thorough and well-reasoned orders of the district court entered on June 18, 2001, United States v. Davis, 143 F. Supp. 2d 1302 (M.D.Ala.2001), and July 11, 2001, United States v. Davis, 151 F. Supp. 2d 1343 (M.D.Ala.2001).


2
AFFIRMED.